IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0834
                               Filed October 21, 2020


IN THE INTEREST OF A.W.,
Minor Child,

N.W., Mother,
      Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Mitchell County, Karen Kaufman

Salic, District Associate Judge.



         A mother appeals the termination of her parental rights. AFFIRMED.




         William P. Baresel of Prichard Law Office, PC, Charles City, for appellant

mother.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Patrick J. Rourick, St. Ansgar, attorney and guardian ad litem for minor

child.




         Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


MULLINS, Judge.

        The mother and child, born in 2008, came to the attention of the Iowa

Department of Human Services (DHS) in March 2019, when the mother was

arrested on an outstanding warrant and ultimately extradited to Georgia on

charges of assault, battery, and possession of marijuana. The child was placed in

foster care. The mother was released from jail in April 2020, after which she

continued to reside in Georgia. She has yet to complete nine years of felony

probation, during which she is required to live in Georgia and must obtain

permission to leave the state. While in jail and thereafter, the mother frequently

called and wrote the child. Shortly before the termination hearing in May 2020, the

child reported being upset with the mother because she showed signs of being

intoxicated and high during video contact after she was released from jail, which

was confirmed by the foster mother. The child reported her concern the mother

was already returning to her “old ways.” The child also reported she lost faith in

the mother and did not want to return to her care if she continued down the same

path.    While we appreciate insight into the child’s feelings, they are not

determinative. After an objective review of the mother’s current skills and life

choices, the juvenile court focused on the inability of the mother, at the time of the

termination hearing and in the future, to provide a safe and stable home for the

child. Ultimately, the juvenile court granted the State’s petition for termination of

the mother’s parental rights. 1




1The father’s rights were also terminated. He did not participate in the proceedings
and does not appeal.
                                           3


       The mother now appeals. She agrees the State proved statutory grounds

for termination and termination is in the child’s best interests. See Iowa Code

§ 232.116(1), (2) (2020). She asks that the statutory exception contained in Iowa

Code section 232.116(3)(c) be applied to preclude termination. Our review is de

novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is

the best interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the

defining elements of which are the child’s safety and need for a permanent home.

In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

       Iowa Code section 232.116(3)(c) allows the juvenile court to forego

termination when “[t]here is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” We first note the application of the statutory exceptions to

termination is “permissive, not mandatory.” In re M.W., 876 N.W.2d 212, 225 (Iowa

2016) (quoting In re A.M., 843 N.W.2d 100, 113 (Iowa 2014)). The juvenile court

concluded:

       Any sadness the child may experience because of termination does
       not overcome the likely long-term hardship and neglect the child will
       suffer if in the care of [the mother] . . . . The court simply cannot find
       that the parent-child relationship is so strong that it outweighs the
       need for termination. Despite any fondness or love between the
       [mother] and the child, it is not in the child’s best interest to wait any
       longer for permanency.

While we acknowledge bonds exist between the mother and child, we agree with

the juvenile court’s assessment, and we affirm the termination of the mother’s

parental rights.

       AFFIRMED.